UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 25, 2016 HTG Molecular Diagnostics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37369 86-0912294 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3430 E. Global Loop Tucson, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (877) 289-2615 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d) As previously announced in a press release issued on August 29, 2016, on August 25, 2016 the Board of Directors (the “Board”) of HTG Molecular Diagnostics, Inc. (the “Company”), upon recommendation of the Nominating and Governance Committee of the Board (the “Nominating Committee”), appointed AnnF. Hanham, Ph.D. to serve as a Class III director of the Company, with a term expiring at the Company’s annual meeting of stockholders to be held in 2018.The Board also appointed Dr. Hanham to serve on, and as the chairperson of, the Nominating Committee.
